Citation Nr: 9904744	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-40 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a stress fracture of the left femur, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1989 to 
January 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied entitlement to an increased (compensable) 
evaluation for service-connected residuals of a left femur 
stress fracture.  The veteran appealed this decision in a 
timely fashion.  In January 1996, he and his spouse testified 
at a local personal hearing and in August 1996, the RO issued 
a rating decision assigning a 10 percent disability 
evaluation to the veteran's disability.

In June 1997, the Board remanded this matter to the RO for 
additional development and adjudication.  As that action has 
been completed, but the denial of a rating in excess of 10 
percent has been continued, the has been returned to it for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's residuals of a stress fracture of the left 
femur primarily consist of some limited, but overall good, 
motion of the hip, with end-range pain; tenderness to 
palpation; mild hip weakness; possible exacerbation of low 
back pain due to slight gait asymmetry; and periodic flare-
ups or exacerbation of symptoms due to weather or stress 
(activity).



CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected residuals of a stress fracture of the left femur 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In March 1990, the RO granted service connection for status-
post stress fracture of the left femur and assigned a 
noncompensable disability evaluation, effective from January 
5, 1990.  The RO considered the service medical records, and 
found that while the veteran's entrance examination was 
within normal limits, the veteran later complained of upper 
left leg pain since bayonet practice.  An X-ray and bone scan 
taken subsequently showed the presence of a stress fracture 
of the left femur.  She was placed on profile and given 
crutches.  The fracture was later reported to have healed; 
however, a Medical Evaluation Board (MEB) found her to be 
unfit for further service based on this injury and she was 
discharged.  The separation examination report noted 
significant tenderness to palpation of the left lower 
extremity at the thigh with mild swelling.  There was pain 
with flexion and extension as well as with internal and 
external rotation of the hip.  The veteran had been scheduled 
for a VA compensation and pension examination but she failed 
to report for unknown reasons.  Therefore, a noncompensable 
evaluation was assigned.

In October 1994, the veteran filed a claim for an increased 
(compensable) evaluation for her service-connected left femur 
disability.  In December 1994, she underwent a VA 
compensation and pension examination.  She then reported that 
she suffered a stress fracture of both femurs in service.  
She complained of symptoms in the left upper thigh and left 
hip, particularly pain in the left thigh when she had to lift 
her three-year old child.  Physical examination revealed a 
normal gait with no external abnormalities.  There was no 
shortening of either lower extremity.  She had good strength 
in the hip and knee with no evidence of atrophy and full 
range of motion.  There was no tenderness of the hip and 
there was no abnormality in either knee.  An X-ray taken at 
the same time showed a normal pelvis, normal hips and a 
normal right femur.  However, there was a lucent line through 
the posterior cortex of the left femur at the middle third 
portion that was judged most compatible with a vascular 
channel.  There was no cortical break, callus formation or 
bone resorption to suggest the presence of a fracture.  The 
examiner concluded that the veteran had a history of stress 
fracture of both femurs with persistent symptoms.

In September 1995, after the RO initially denied the 
veteran's claim, the veteran submitted a notice of 
disagreement in which she stated that although the fracture 
had healed, she still had constant pain that increased with 
activity.  She said the pain had affected her everyday 
lifestyle as well as her career decision-making, forcing her 
to abandon plans for careers in the military and in civilian 
law-enforcement, successively.

In November 1995, after the RO issued a statement of the case 
noting that there was no objective evidence of functional 
impairment, the veteran filed a substantive appeal arguing 
that the December 1994 examination was inadequate in several 
respects.  She argued that the doctor had failed to note her 
concerns pertaining to her left hip and that he failed to 
examine her left hip.  She noted that the examiner had spent 
only five minutes with her, and that he had failed to elicit 
the true amount of pain she experienced by failing to apply 
pressure to the correct places.  She argued that when her 
fracture healed, there was a light build-up of calcium 
leading to a "scarring of the bone."  She argued that this 
constituted malunion of slight to moderate degree.  She said 
had pain with prolonged standing and running, and that she 
could not even cross her legs for long periods of time due to 
the pain this would cause.  She attributed her pain to the 
aforementioned bone scarring.

In January 1996, the veteran and her spouse appeared before a 
hearing officer at the RO.  During the hearing, the veteran 
submitted a December 1995 letter from B. Wiseman, M.D., a 
physician in the obstetrical/gynecological department of the 
Guthrie Clinic, Ltd.  The physician reported that the veteran 
experienced left leg pain associated with intercourse, that 
this was abnormal, and that this did not occur in the usual 
patient; the physician also noted that the pain occurred in 
the veteran's daily life.

During the hearing, the veteran testified that she 
experienced a lot of continuous pain in the left leg that 
radiated up the hip and over to the back.  She said she also 
experienced exacerbation of the pain with temperature 
changes, including cold weather, and with shoveling the 
driveway and picking up her four-year old son.  She said that 
she could not ski downhill any longer.  She could no longer 
do any high-impact exercises, jumping jacks or participate in 
aerobics classes.  She said she would get pain in the left 
and hip if she walked too long.  She said the pain was so 
great that it felt like her left hip was out of joint.  She 
also said she had a lot of pain with intercourse.  She 
reiterated that her career plans had been stymied by the 
disability.  She said her inability to run for long distances 
doomed her chances of graduating from a civilian law-
enforcement academy.  She said her pain also increased after 
ascending or descending a flight of stairs, and with walking 
two blocks.  She indicated that, after prolonged activity, 
she would drag her leg or limp.  The veteran's spouse 
corroborated some of the information provided by his wife.

A February 1996 VA medical center (VAMC) report noted that 
the veteran had recently slipped on an icy surface, and that 
she reported left hip pain and increased left leg pain 
thereafter.  An X-ray revealed no evidence of a fracture on 
the pelvis including the left hip and no evidence of a 
fracture or a bony destructive process.  The impression was 
of an unremarkable left femur.  The diagnostic impression was 
status-post fracture of the left femur.
  
In February 1996, the veteran underwent another VA 
compensation and pension examination.  She reported that her 
stress fracture was not diagnosed until after she had been in 
pain for three months.  She was given a long-leg cast to wear 
for four to six weeks.  She described having pain over the 
left trochanter radiating to the left buttock.  She described 
the quality of the pain as aching, but at times the pain had 
more of a throbbing quality.  She said the pain was made 
worse by walking for long distances or by carrying loads.  
She said the pain was extreme during sexual intercourse.  She 
said that she was self-employed selling home-decorating 
items, and that her pain got in the way of her housework and 
recreational activities.  The physical examination disclosed 
that the veteran was in no acute distress.  There was minimal 
decreased stance phase on the left.  The range of motion of 
the left hip was normal, but the veteran reported discomfort 
with flexion, extension, abduction, adduction and external 
rotation of the hip.  There was also pain with external 
rotation and adduction.  There was tenderness over the left 
trochanter, and somewhat less tenderness present over the 
left gluteus maximus superiorly.

The examiner opined that most of the veteran's pain could 
have been soft-tissue in nature.  There was a possibility of 
trochanteric bursitis.  Additionally, he indicated that a 
decreased range of motion and minimal soft-tissue 
contractures could have been contributing to the veteran's 
pain.  These soft-tissue contractures could have been the 
result of disuse of the lower extremity.  The possibility of 
an ongoing stress fracture of the left femur could not be 
ruled out.  The examiner said that he would need to review 
contemporaneous X-ray reports that were then unavailable to 
him.  If those X-ray reports were negative, then a bone scan 
would have to be ordered to conclusively rule out an ongoing 
stress fracture.

In April 1996, the RO executed a request for another VA 
examination, and instructed that the claims folder was not to 
accompany the veteran to the examination.

A May 1996 report of a bone scan taken at a VAMC showed no 
evidence of a stress fracture in the femoral shafts.  There 
was no bone abnormality to explain the veteran's left hip 
pain.  The bone displayed a normal pattern.

A June 1996 VAMC clinical record reflects that the veteran 
had no new complaints.  Her left antecubital area had been 
bruised and still hurt.  The assessment was stress fracture - 
consider bone density.

In August 1996, the RO issued a rating decision assigning a 
10 percent disability evaluation to the residuals of the 
femur fracture, noting that there was objective evidence of 
painful motion.

In November 1996, the veteran complained of left femur pain 
at a VAMC, and an assessment of stress fracture was made.

In June 1997, the Board remanded this matter to the RO for 
additional development and adjudication, to include having 
the veteran undergo another VA compensation and pension 
examination, during which the examiner was to respond to a 
number of detailed inquiries from the Board concerning the 
present severity of the disability.

In September 1997, the veteran underwent another VA 
compensation and pension examination.  She complained of 
residual hip pain ever since sustaining a stress fracture of 
the left femur in service.  She indicated that the pain she 
experienced depended on her level of exertion or activity, 
including prolonged walking or standing or assuming any 
position involving abduction of the thighs.  She also said 
that lifting her two small children exacerbated the pain.  
She reported that her pain was generally low-level, but 
became extremely exacerbated in times of cold or damp 
weather, and was significantly relieved by a heating pad.  
She said that physicians had restricted her from performing 
aggressive exercise.  

On physical examination, the examiner noted that the veteran 
did not appear to be in acute distress.  She had a minimally 
asymmetric gait with a slight short-stance phase on the left.  
She stood predominantly bearing her weight on the right lower 
extremity, with the left knee slightly flexed and the right 
knee in locked extension.  There was no lower extremity 
muscle atrophy, and the muscle bulk and tone were symmetric.  
She demonstrated four out of five strength on left hip 
flexion, and five out of five strength on knee extension, 
including dorsiflexion and plantar flexion of the left ankle.  
Sensation was intact to light touch.  Fabere's test was 
positive on the left side with the greatest pain experienced 
with external rotation and extreme flexion.  There was point 
tenderness to palpation over the greater trochanter that 
proceeded back toward the left sacro-iliac joint.  Crosstable 
compression resulted in more significant trochanteric than 
left sacro-iliac joint pain.  Straight leg raising was 
negative through 60 degrees on the left side, but there was 
mild hip pain at the 60 degree level.  She was capable of 
standing from a squatting position without a push-off and she 
could stand on her toes and heels for at least thirty 
seconds.  There was mild tenderness of the paraspinal 
musculature at the L5-S1 and S1 and S2 levels that was 
greater on the left side.  Ranges of motion of the lumbar 
spine were as follows: forward flexion 90 degrees, backward 
extension 15 degrees, left lateral rotation 30 degrees with 
mild end-range pain, right lateral rotation 35 degrees 
without end-range pain, left lateral flexion 25 degrees with 
mild pain and right lateral flexion 30 degrees without pain.

The examiner noted that the veteran was able to flex her hip 
to 130 degrees with end-range pain and was able to extend the 
hip to 10 degrees.  She was able to abduct the hip to 25 
degrees with end-range pain.  She could adduct the left leg 
across the midline with pain over the iliotibial band.  The 
examiner summarized that the veteran had end-range pain in 
most of the left hip maneuvers without significant loss of 
motion.  The left knee had full extension and 140 degrees of 
flexion.  There was no femoral malunion since she had 
sustained only a stress fracture in service that was not 
comminuted.  She was able to cross the right leg over the 
left leg and the left leg over the right leg.  There was pain 
in both cases, but the pain was greater when she crossed the 
right leg over the left leg.

The examiner diagnosed chronic left hip pain that was most 
consistent with trochanteric bursitis or iliotibial band 
discomfort secondary to a previous stress fracture in the 
area.  There were no significant degenerative changes of the 
hip joint at the present time.  The veteran had good 
functional range of motion and was limited most severely by 
pain.  It was apparent that the veteran had episodic periods 
of exacerbation that were weather or stress-related, probably 
secondary to her pathology.  The examiner further indicated 
that while the veteran had good functional movement at the 
time of the examination, she would need to be evaluated 
during periods of extreme discomfort to quantify loss of 
motion or strength at that time.

The examiner also reported an impression of mild mechanical 
low back pain without evidence of radiculopathy.  The 
examiner noted that this pain might be exacerbated by the 
slight gait asymmetry he had noted.  There was no evidence of 
any significant lumbosacral spine dysfunction at the time of 
the examination.

In February 1998, the RO sent a letter to the veteran asking 
her to submit up-to-date information about any treatment she 
might have recently received, particularly including any 
treatment she may have received from Dr. Wiseman.  In the 
same month, the veteran replied with a letter indicating that 
she had no further evidence to submit.

II.  Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant evidence for an equitable disposition of the claim 
has been obtained, and that no further assistance to the 
veteran is required to comply with VA's duty to assist him 
pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is considered when assigning a disability 
evaluation.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
on movement, weakened movement, excess fatigability or 
incoordination is demonstrated, and these factors are not 
contemplated in the relevant criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202, 
204-207 (1995).

The veteran's service-connected residuals of a stress 
fracture of the left femur are evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(1998), which pertains to impairment of the femur.

Under Diagnostic Code 5255,  where there is fracture of the 
shaft or of the anatomical neck of the femur with nonunion 
and loose motion (spiral or oblique fracture), an 80 percent 
evaluation is assigned.  Where there is nonunion without 
loose motion and weightbearing is preserved with the aid of a 
brace, a 60 percent evaluation is assigned.  A 60 percent 
evaluation is also assigned where there is fracture of the 
surgical neck of the femur, with a false joint.  Where there 
is malunion of the femur with marked knee or hip disability, 
a 30 percent evaluation is assigned.  Malunion with moderate 
knee or hip disability warrants a 20 percent disability 
evaluation and a 10 percent evaluation is assigned when there 
is only slight knee or hip disability accompanying malunion.

A review of the medical evidence of record indicates that the 
most significant objective medical findings associated with 
the veteran's service-connected condition pertain to 
limitation of motion of the hip.  Although range of left hip 
motion was normal, with pain, in February 1996, on VA 
examination in September 1997, abduction of the veteran's hip 
was limited to 25 degrees with end-range pain (compared to a 
standard range of hip abduction as from zero to 45 degrees) 
and to 10 degrees (compared to a standard range of hip 
extension to zero), although hip flexion to 130 degrees was 
within normal limits (to 125 degrees).  See 38 C.F.R. § 4.71, 
Plate II (1998).  Mild hip pain at the 60 degree level on 
straight leg raising (left) also was then shown.  While such 
findings are indicative of some slight to moderate limitation 
of hip motion, with end stage pain, the examiner's opined 
that, overall, the veteran's hip motion was "good."

Admittedly, recently taken X-rays and bone scans show no 
degenerative changes or other evidence of a prior or 
continuing stress fracture, and no other clinical findings 
indicative of significant pathology have been reported.  That 
notwithstanding, the record reflects the veteran's consistent 
complaints of significant pain, (particularly, as regards the 
hip, and possible exacerbation of low back) that have been 
associated with the service-connected disability.  While the 
evidence as a whole indicates that the veteran's hip pain in 
largely attributable to trochanteric bursitis, the September 
1997 examiner indicated that such condition is secondary to 
the stress fracture in service.  The veteran has indicated 
that she suffers from such significant pain on motion that it 
hampers her in the performance of many activities of normal 
daily living; as noted above, however, such pain has been 
objectively manifested only on end-range motion and some 
tenderness to palpation.  Indeed, the September 1997 VA 
examiner indicated the veteran was not then in any acute 
distress.  However, additional functional loss due to pain 
and weakness is conceivable, and must be considered.  While 
the impact of the veteran's pain during flare-ups, has not 
been quantified in terms of additional degrees of loss of 
motion (the September 1997 examiner indicated that the 
veteran would have to be evaluated during periods of extreme 
discomfort to quantify loss of motion or strength at that 
time), the fact remains that the veteran likely experiences 
functional loss due to pain beyond that objectively shown 
during such periods of exacerbation.  The medical evidence, 
particularly, the September 1997 examination report, also 
indicates that the veteran experiences slight weakness on 
left hip motion; such weakness also could conceivably 
increase during flare-ups.  

On the basis of the foregoing, the Board finds that the 
veteran's service-connected residuals of a stress fracture of 
the left femur primarily consists of some slight to moderate, 
but overall "good," limitation of hip motion with end-range 
pain; tenderness to palpation and mild weakness of the hip.  
Giving due consideration to the likelihood that the veteran 
experiences functional loss beyond that objectively shown due 
to pain and weakness during flare-ups (precipitated by 
weather and stress), consistent with 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and DeLuca, the Board finds that the veteran's 
service-connection condition is productive of overall 
moderate hip disability, for which a 20 percent disability 
evaluation, but not more, is warranted.  

Inasmuch as the medical evidence demonstrates overall good 
range of motion, no severe limitation of motion in any plane, 
and there are no other clinical findings indicative of 
significant hip disability, the Board finds that "marked" 
hip disability is not demonstrated; accordingly, the criteria 
for a 30 percent evaluation under Diagnostic Code 5255 are 
not met.  

The Board also has considered whether the veteran is entitled 
to a rating in excess of 20 percent under any other 
potentially applicable diagnostic codes providing for 
assignment of a higher evaluation.  While, as noted above, 
limitation of hip motion is shown, there is no finding or 
suggestion of record that, even during flare-ups of pain and 
weakness, the veteran's left hip is ankylosed or that 
disability comparable to ankylosis is shown; accordingly, 
Diagnostic Code 5250, pertaining to ankylosis of the hip, is 
not applicable.  Likewise, in the absence of evidence of, or 
of disability comparable  evidence of, or disability 
comparable to, a flail joint of the hip, Diagnostic Code 5255 
also is inapplicable.  

A 30 percent evaluation is assignable under Diagnostic Code 
5252 for thigh flexion limited to 20 degrees and a 40 percent 
evaluation where flexion is limited to 10 degrees.  Here, 
however, thigh flexion to 130 degrees (normal) is 
demonstrated, and there is no indication that, even during 
flare-ups, the veteran's pain and/or weakness would be so 
significant as to effectively result in thigh flexion limited 
to 20 degrees or less.

While a VA examiner has indicated that the veteran possibly 
suffers from an exacerbation of low back pain (diagnosed only 
as mechanical back pain) due to his service-connected 
disability, that finding, even if true, provides no basis for 
more than the currently assigned 20 percent evaluation.  Even 
if all the impairment of the veteran's back were attributable 
to, and considered a residual of, the the service-connected 
condition, the medical evidence does not establish disability 
comparable to a fractured lumbar vertebra, ankylosis or 
severe limitation of back motion, intervertebral disc 
syndrome, or chronic lumbosacral strain, so as to warrant 
more than the currently assigned 20 percent evaluation under 
Diagnostic Codes 5285, 5286, 5292, 5293, or 5295, 
respectively.  Moreover, given the normal range of motion of, 
and absence of other evidence of associated impairment of the 
knee, the diagnostic codes pursuant to which knee impairment 
is evaluated are simply not for application in this case. 

Finally, the Board finds no showing that the veteran's 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation in 
excess of 20 percent on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (1998).  While the veteran has argued that 
her orthopedic disability prevented her from pursuing 
intended careers in the military and in civilian law 
enforcement, such assertion is not objectively supported.  
Furthermore, there is no showing that her employability in 
general is impacted by the disability beyond a level already 
contemplated in the assigned rating; hence, marked 
interference with employment is not shown.  Likewise, there 
is no showing that the disability requires frequent periods 
of hospitalization or that it otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation, to 20 percent, 
for service-connected residuals of a stress fracture of the 
left femur, is granted.



___________________________
JACQUELINE E. MONROE
Member, Board of Veterans' Appeals




 Department of Veterans Affairs

